Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 1 of 17

CHUBB’ Building And Personal Property

Additional Exclusions
(continued)

Settling This insurance does not apply to loss or damage caused by or resulting from settling, cracking,
shrinking, bulging or expansion of land, paved or concrete surfaces, foundations, pools, buildings or
other structures.

This Settling exclusion does not apply to ensuing loss or damage caused by or resulting from a
specified peril.

Limits Of Insurance Except as provided under Fungus Clean-up Or Removal and Pollutant Clean-up Or Removal, the
most we will pay in any occurrence is the amount of loss or damage, not to exceed the applicable
Limit Of Insurance shown in the Declarations.

If any Premises Coverage or Additional Coverage appears in more than one contract which form a
part of this policy, unless otherwise specified, the applicable Limit Of Insurance shown in the
Declarations for such coverages is the most we will pay in any occurrence, regardless of the
number of contracts in which such Premises Coverage or Additional Coverage appears.

Building Extended Limit _ If an Extended Limit Of Insurance for Building is shown in the Declarations, the most we will pay
Of Insurance in any occurrence is the amount of loss or damage, not to exceed. 125% of the applicable Limit Of
Insurance for Building shown in the Declarations.

The Extended Limit Of Insurance for Building:

° applies only to a premises shown in the Declarations for which the Extended Limit Of
Insurance is shown; and

° does not apply to any Limit Of Insurance applicable to more than one building or building
and any other coverage combined.

Automatic Increase In The Limits Of Insurance for Building or Personal Property will automatically increase by the annual

Limits percentage shown in the Declarations under Automatic Increase In Limits. At the time of loss or
damage, the amount of increase will be determined by multiplying the applicable Limit Of
Insurance shown in the Declarations by the percentage of annual increase applied on a pro rata
basis.

This Automatic Increase In Limits:

A. applies only to a premises shown in the Declarations for which the Automatic Increase In
Limits is shown; and

B. does not apply to any Limit of Insurance applicable to:
1. more than one building;
2 personal property in more than one building;
3. building and personal property combined; or
4

building or personal property combined with any other coverage.

Property Insuranca
Form 80-02-1000 (Rav. 6-05) Contract Page 21 of 29

 
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 2 of 17

 

Deductible

Loss Payment Basis

Our Loss Payment
Options

Replacement Cost Basis

Property Insuranca

Subject to the applicable Limit Of Insurance, we will pay the amount of loss or damage, after
application of Coinsurance if applicable, in excess of the applicable deductible amount shown in the
Declarations for each occurrence,

If two or more deductibles apply to the same occurrence, only the largest single deductible will
apply, unless otherwise stated.

The following Loss Payment Basis provisions apply to all coverages contained within this contract,
unless otherwise stated.

Subject to the applicable Limit Of Insurance shown in the Declarations:

A. covered property is valued on a replacement cost basis as described below, unless:
1, the Loss Payment Basis shown in the Declarations is Actual Cash Value; or
2. otherwise stated under Loss Payment Basis Exceptions; and

B. valuation also includes, for building or personal property, costs you incur as described
below under Ordinance Or Law, Construction Fees, Brands And Labels and Extended
Warranties.

In the event of loss or damage covered by this insurance, at our option, we will either:
° pay the covered value of the lost or damaged covered property;

° pay the cost of repairing or replacing the lost or damaged covered property plus any reduction
in value of the repaired item;

° take all or any part of the covered property at an agreed or appraised value; or

° repair or replace the covered property with other such property of comparable material and
quality for the same use or occupancy.

Lost or damaged covered property will be valued at the cost to repair or replace such property at the
time of loss or damage, but not more than you actually spend to repair or replace such property at
the same or another location for the same use or occupancy. There is no deduction for physical
deterioration or depreciation.

If you replace the lost or damaged covered property, the valuation will include customs duties
incurred.

If you do not repair or replace the covered property, we will only pay as provided under Actual
Cash Value Basis.

If you commence the repair or replacement of the lost or damaged covered property within 24
months from the date of the loss or damage, we will pay you the difference between the actual cash
value previously paid and the lesser of the:

° replacement cost at the time of loss or damage; or
° actual costs you incur to repair or replace.

Payment under the Replacement Cost Basis will not be made until the completion of the repairs or
the replacement of the covered property.

 

Form 80-02-1000 (Rev. 6-05)

Contract Page 22 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 3 of 17

CHUBB’ Building And Personal Property

Loss Payment Basis
(continued)

Actual Cash Value Basis _ If the Loss Payment Basis shown in the Declarations is Actual Cash Value, lost or damaged
covered property will be valued at the cost to repair or replace such property at the time of loss or
damage with material of like kind and quality, less allowance for each of the following:

° physical deterioration;
° physical depreciation;
° obsolescence; and

° depletion.

Ordinance Or Law If there is an ordinance or law in effect at the time of loss or damage that regulates zoning, land use
or construction of a building or personal property, and if that ordinance or law affects the repair or
replacement of the lost or damaged building or personal property, and if you:

A. _ repair or replace the building or personal property as soon as reasonably possible, the
valuation will include:

1. a. the replacement cost of the damaged and undamaged portions of the building or
personal property; or

b. the actual cash value of the damaged and undamaged portions of the building or
personal property (if the applicable Loss Payment Basis shown in the
Declarations is Actual Cash Value);

2. the costs to demolish and clear the site of the undamaged portion of the building or
personal property; and

3. the increased cost to repair or replace the building to the same general size at the same
site or personal property for the same general use, to the minimum standards of such
ordinance or law, except we will not include any costs:

for land, water or air, either inside or outside of a building;

b. for paved or concrete surfaces, retaining walls, foundations or supports below
the surface of the lowest floor or basement, unless specifically covered by this
policy, or outdoor trees, shrubs, plants or lawns;

c. incurred outside the legal property boundary of the premises shown in the
Declarations;

d. if building or personal property is valued on an actual cash value basis; or

€. attributable to any ordinance or law that you were required to, but failed to,
comply with before the loss; or

B. do not repair or replace the building or personal property, the valuation will include:

1. the actual cash value of the damaged and undamaged portions of the building or
personal property; and

2. the cost to demolish and clear the site of the undamaged portion of the building or
personal property.

When direct physical loss or damage is caused by or results from both:

° a peril not otherwise excluded; and

Property Insuranca
Form 80-02-1000 (Rav. 6-05) Contract Page 23 of 29

 
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 4 of 17

 

Loss Payment Basis

Ordinance Or Law
(continued)

Construction Fees

Brands And Labels

Property Insuranca

° an excluded peril,

the valuation will not include the Ordinance Or Law costs attributable to the excluded peril. Instead,
the valuation will be based on that portion of such costs equal to the proportion that the covered
direct physical loss or damage bears to the total direct physical loss or damage, not including
Ordinance Or Law costs, unless the Ordinance Or Law applies solely to that portion of the building
or personal property which suffered the covered direct physical loss or damage.

This Loss Payment Basis does not apply to:

° any costs for undamaged tenant’s improvements and betterments that are payable under
the Leasehold Interest - Undamaged Tenant’s Improvements and Betterments Premises
Coverage;

° any increase in costs, loss or damage associated with the enforcement of any ordinance or law
that requires any insured or others to test for, monitor, clean up, remove, contain, treat,
detoxify or neutralize, or in any way respond to, or assess the effects of fungus or pollutants;
or

° loss or damage caused by or resulting from fire which ensues from nuclear reaction or
radiation, or radioactive contamination,

regardless of any other cause or event that directly or indirectly:

° contributes concurrently to; or

° contributes in any sequence to,

the loss or damage, even if such other cause or event would otherwise be covered.

This Ordinance Or Law Loss Payment Basis does not apply to the Fungus Clean-up Or Removal
Premises Coverage or Pollutant Clean-up Or Removal Premises Coverage.

If a maximum value for ordinance or law is shown in the Declarations, then, subject to the
applicable Limits Of Insurance shown in the Declarations, such maximum value is the most we will
consider under Ordinance Or Law.

Building and personal property valuation includes necessary and incurred architectural,
engineering, consulting, decorating and supervisory fees related to the construction and repair of the
lost or damaged building and personal property.

Personal property valuation includes the cost of:

° replacing labels, capsules, wrappers or containers from lost or damaged personal property;
or

° identifying and reconditioning lost or damaged personal property.
In the event of loss or damage to stock, you have two options when:
° you do not want to sell your lost or damaged stock under your brand or label; or

° the owner of any lost or damaged stock in your care, custody or control does not want to sell
that lost or damaged stock under the owner's brand or label,

even though the lost or damaged stock has salvage value, you may:

° remove the brand or label and then relabel the lost or damaged stock to comply with the law;
or

 

Form 80-02-1000 (Rev. 6-05)

Contract Page 24 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 5 of 17

CHUBE

Loss Payment Basis

Brands And Labels
(continued)

Extended Warranties

Loss Payment Basis
Exceptions

Accounts Receivable
Records And Valuable
Papers

Deferred Payments

Finished Stock And Sold
Personal Property

Property Insuranca

Building And Personal Property

° label the lost or damaged stock as "salvage" but, in doing so, cause no further loss or damage
to the stock.

In either case, the personal property valuation will include the difference between:
° the salvage value of the lost or damaged stock with the brand or label attached; and

° the salvage value of the lost or damaged stock with the brand or label removed.

Personal property or building components valuation includes the pro rata portion of the original
cost based on the period of time remaining in your nonrefundable extended warranties, maintenance
contracts or service contracts that you purchased and which are no longer valid on lost or damaged:

° personal property; or

° building components consisting of permanently installed, or intended to be permanently
installed, machinery and equipment,

that you repair or replace.

Accounts receivable records and valuable papers, are valued based on the cost of blank materials
and the cost of copying from a duplicate source on the same type of materials.

When a total loss occurs, coverage for Deferred Payments is valued based on the amount shown on
your books as due from the buyer.

When partial loss or damage occurs and the buyer refuses to continue payment, forcing you to
repossess, coverage for Deferred Payments will be valued as follows:

If the realized value of the repossessed personal property is:

° greater than or equal to the amount shown on your books as due from the buyer, we will
make no payment; or

° less than the amount shown on your books as due from the buyer, we will pay the difference,
less any amount that was past due by more than 30 days.

Finished stock and sold personal property completed and awaiting delivery are valued based on
your selling price less the value of discounts and costs you would have incurred.

 

Form 80-02-1000 (Rev. 6-05)

Contract Page 25 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 6 of 17

 

Loss Payment Basis
Exceptions

(continued)

Gold, Gold Salts And
Other Precious Metals

Nuclear Hazard

Personal Property Of
Others, Business
Personal Property You
Lease And Personal
Property Of Employees

Research And
Development Property

Research And
Development Property
Of Others

Stock In Process

Undamaged Tenant's
Improvements And
Betterments

Property Insuranca

Gold, gold salts and other precious metals are valued based on the average market cost for
replacement as published by the American Metals Market during the period of 10 business days
immediately preceding the date of loss or damage, or the actual sum you pay for replacement,
whichever is less.

Building, personal property, personal property of employees, or research and development
property which suffers direct physical loss or damage caused by or resulting from fire which
ensues from nuclear reaction or radiation, or radioactive contamination, is valued on an actual cash
value basis, subject to all other exceptions described under Loss Payment Basis Exceptions.

Personal property of others, business personal property you lease and personal property of
employees are valued on the same basis as personal property, subject to all other exceptions
described under Loss Payment Basis Exceptions, but we will not pay more than the amount for
which you are contractually liable.

Labor, materials and services that you furnish or arrange on personal property of others, business
personal property you lease and personal property of employees are valued based on the actual
cost of the labor, materials and services.

If lost or damaged research and development property:
° cannot be repaired, replaced, or reproduced; or
° is not replaced or reproduced,

no payment will be made under this insurance.

Research and development property not owned by you is valued on the same basis as your
research and development property, subject to all other exceptions described under Loss
Payment Basis Exceptions, but we will not pay more than the amount for which you are
contractually liable.

Stock in process is valued based on the cost of raw materials and costs expended as of the date of
loss or damage.

Undamaged tenant’s improvements and betterments are valued based on:

° the cost to replace undamaged tenant’s improvements and betterments at the time of loss
or damage at another site if you commence replacement within 24 months following the
termination of your lease; or

° the unamortized portion of their original cost to you if you do not replace undamaged
tenant’s improvements and betterments,

 

Form 80-02-1000 (Rev. 6-05)

Contract

Page 26 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 7 of 17

CHUBE

Loss Payment
Limitations

Electronic Data

Loss Of Market

Prototypes

Tenant's Improvements
And Betterments

Suspension, Lapse Or
Cancellation Of Any
License

Property Insuranca

Building And Personal Property

We will not pay for any loss or damage to electronic data, unless such loss or damage is caused by
or results from:

° aircraft;
° explosion;

° falling objects;

° fire;

° freezing;

° leakage from fire protection equipment;
° lightning;

° riot or civil commotion;

° sinkhole collapse;

° smoke;

° vehicles;

° weight of snow; or

° windstorm or hail.

We will not pay for any loss or damage that results from loss of market, loss of use or delay.

When production of a new product begins, coverage under this contract ceases for:
° the prototype of that product; and
° the research project directly associated with the new product.

We will not pay for that part of any lost or damaged tenant’s improvements and betterments
which is paid by others,

Leasehold Interest insurance does not apply to loss caused by or resulting from the suspension, lapse
or cancellation of any license.

 

Form 80-02-1000 (Rev. 6-05)

Contract Page 27 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 8 of 17

 

Conditions (including
Coverage Territory)

Additional Condition

Building Or Personal
Property Coinsurance

Property Insuranca

The conditions applicable to this contract are contained in the Property/Business Income Conditions
And Definitions form included in this policy. Any additional conditions are shown in the Additional
Conditions section of this contract.

Coinsurance applies to building or personal property only when a coinsurance percentage under
Building or Personal Property is shown in the Declarations.

Coinsurance does not apply to:

° personal property or building components while in transit;

° building or personal property at any premises not shown in the Declarations; or
° any covered loss of $100,000 or less.

If coinsurance applies, our maximum loss payment will be determined as follows:

A. determine the value of the covered building or personal property at the time of loss or
damage in accordance with the applicable Loss Payment Basis as provided under Loss
Payment Basis;

B. multiply the value determined in step A. by the applicable coinsurance percentage shown in
the Declarations;

C. divide the applicable Limit Of Insurance for Building or Personal Property shown in the
Declarations by the amount determined in step B.;

D. multiply the total amount of the covered loss or damage, before the application of any
deductible, by the percentage determined in step C.; and

E. subtract the deductible from the amount determined in step D.

The amount determined in step E. is the most we will pay for loss or damage, not to exceed the
applicable Limit Of Insurance for Building or Personal Property shown in the Declarations.

If coinsurance applies and the building or personal property is valued on a replacement cost basis
and if you do not repair or replace the building or personal property, we will pay you the lesser of:

° the actual cash value of the lost or damaged building or personal property; or

° the replacement cost of the lost or damaged building or personal property after application
of coinsurance.

If you commence the repair or replacement of the lost or damaged building or personal property
within 24 months from the date of the loss or damage, and if the payment made above was on an
actual cash value basis, then we will pay the difference between the previous payment and the lesser
of the replacement cost of the lost or damaged building or personal property at the time of:

° loss or damage; or
° actual replacement,

after the application of coinsurance.

 

Form 80-02-1000 (Rev. 6-05)

Contract Page 28 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 9 of 17

CHUBE
Additional Condition
Building Or Personal

Property Coinsurance
(continued)

Definitions

Property Insuranca

Building And Personal Property

Coinsurance will apply to the total values of all building and personal property if one Limit Of
Insurance for Building or Personal Property applies to:

° more than one building;
° personal property at more than one premises; or
° buildings and personal property at one or more premises.

If personal property is insured with a separate Limit Of Insurance for personal property at each
premises, you may elect to have coinsurance applied in either of the following ways at the time of
loss or damage:

° at the premises where the loss occurred; or

° based on the total value of all personal property at all premises where a Limit Of Insurance
for Personal Property is shown in the Declarations.

If the application of coinsurance results in a penalty to you, at the time of loss adjustment, you may
change the Loss Payment Basis from a replacement cost basis to an actual cash value basis, if such
action will increase your loss payment and reduce the coinsurance penalty.

The definitions applicable to this contract are contained in the Property/Business Income Conditions
And Definitions form included in this policy.

 

Form 80-02-1000 (Rav. 6-05)

Contract Page 29 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 10 of 17

Property Insurance

Business Income With Extra Expense

Table Of Contents
Section

Premises Coverages

Additional Coverages

Limits Of Insurance

Waiting Period

Loss Determination

Loss Payment Option

Loss Payment Limitations

Conditions (Including Coverage Territory)
Additional Condition

Definitions

Page No.

10
10
11
12
12
13
14

15

 

Form 80-02-1004 (Rav. 7-03) Contract

Page 1 of 15

<A mvmv08E87zv

A0OrVTAZOO

nOoanoma-—-onCwW

ra4—-S32 m2z00z=—

PIax<m

moa2m v0 < m
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 11 of 17

 

THIS PAGE INTENTIONALLY LEFT BLANKE

 

Form 80-02-1004 (Rav. 7-03) Contract Page 2 of 15
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 12 of 17

CHUBE

Premises Coverages

Business Income And
Extra Expense

Contractual Penalties

Fungus Clean-up Or
Removal

Property Insurance

Business Income With Extra Expense

Contract

Words and phrases that appear in bold print have special meanings and are defined in the
Property/Business Income Conditions And Definitions form included in this policy.

Throughout this contract, the words “you” and “your” refer to the Named Insured shown in the

99 66,

Declarations of this policy. The words “we”, “us” and “our” refer to the company providing this
insurance.

The following Premises Coverages apply only at those premises for which a Limit Of Insurance
applicable to such coverages is shown in the Declarations.

Except as otherwise provided, direct physical loss or damage must:
° be caused by or result from a covered peril; and

° occur at, or within 1,000 feet of, the premises, other than a dependent business premises,
shown in the Declarations.

We will pay for the actual:
° business income loss you incur due to the actual impairment of your operations; and
° extra expense you incur due to the actual or potential impairment of your operations,

during the period of restoration, not to exceed the applicable Limit Of Insurance for Business
Income With Extra Expense shown in the Declarations.

This actual or potential impairment of operations must be caused by or result from direct physical
loss or damage by a covered peril to property, unless otherwise stated.

This Premises Coverage applies only at those premises:
° where you incur a business income loss or extra expense; and

° for which a Limit Of Insurance for Business Income With Extra Expense is shown in the
Declarations.

We will pay for the contractual penalties you are legally liable to pay under the written provisions
of a contract due to a material breach of that contract, not to exceed the applicable Limit Of
Insurance for Contractual Penalties shown under Business Income in the Declarations.

This material breach of contract must be the direct result of direct physical loss or damage by a
covered peril to property.

We will pay for the actual:
° business income loss; and
° extra expense,

you incur due to the actual impairment of your operations during the period of restoration, not ta
exceed the applicable Limit Of Insurance for Business Income With Extra Expense shown in the
Declarations.

This actual impairment of operations must be caused by or result from the presence of fungus at
your premises shown in the Declarations.

 

Form 80-02-1004 (Rav. 7-03)

Contract Page 3 of 15
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 13 of 17

 

Premises Coverages

Fungus Clean-up Or
Removal
(cantinued)

Ingress And Egress

New Product Delay

Coverage will begin immediately after the date the fungus first appeared and will end:
° 45 consecutive days after this coverage begins; or
° when your business income coverage ends,
whichever occurs first.
This Premises Coverage does not apply if the presence of fungus:
A. — is caused by or results from:
1. a peril that is not a covered peril; or
2, moisture, other than water or flood, if flood would be covered under this insurance;
B. _ existed prior to the effective date shown in the Declarations;

C. is not reported to us in writing as soon as possible after you first become aware, or in the
exercise of reasonable care should have been aware, of the presence of fungus; or

D. _ is at premises shown under Excluded Premises in the Declarations.

We will pay for the actual:
° business income loss you incur due to the actual impairment of your operations; and
° extra expense you incur due to the actual or potential impairment of your operations,

when existing ingress to or egress from a premises shown in the Declarations is prevented due to
direct physical loss or damage by a covered peril to property at a location contiguous to such
premises.

This Premises Coverage will begin at the time of direct physical loss or damage and will continue
until the expiration of thirty (30) consecutive days thereafter or whenever your business income
coverage ends, whichever occurs first.

This Premises Coverage does not apply if the:
° direct physical loss or damage is caused by or results from earthquake or flood; or
° ingress to or egress from your premises is prohibited by civil authority.

The most we will pay for this Premises Coverage is the Limit Of Insurance for Ingress And
Egress shown under Business Income in the Declarations.

We will pay for the actual business income loss you incur and discover after lost or damaged
property directly related to your research and development operations is repaired or replaced
and your research and development operations are restored, with reasonable speed to the
condition that would have existed if no direct physical loss or damage occurred.

Such payment will be made:

° only if you discover the business income loss within 24 months after the date of the direct

 

physical loss or damage;
° only after the new product or the enhanced product is made available in the market-place;
and
Property Insuranca
Form 80-02-1004 (Rav. 7-03) Contract Page 4 of 15
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 14 of 17

CHUBE

Premises Coverages

New Product Delay
(continued)

Additional Coverages

Any Other Location

Civil Authority

Property Insurance

Business Income With Extra Expense

° for the period equal to the length of time it originally took to restore such lost or damaged
property with reasonable speed.

If a competitor introduces a similar product prior to the date you scheduled the introduction of
your new or enhanced product, we will reduce the amount of such actual business income loss to
the extent attributable to the competitor’s product.

The business income loss must be caused by or result from direct physical loss or damage by a
covered peril to property, and must result in a delay in the introduction of any new product or
the enhancement of any existing product.

The most we will pay for New Product Delay is the applicable Limit Of Insurance for Business
Income With Extra Expense shown in the Declarations.

The following Additional Coverages apply within the coverage territory.

We will pay for the actual:
° business income loss you incur due to the actual impairment of your operations; and
° extra expense you incur due to the actual or potential impairment of your operations,

during the period of restoration, not to exceed the applicable Limit Of Insurance for Business
Income shown under Any Other Location in the Declarations.

This actual or potential impairment of operations must be caused by or result from direct physical
loss or damage by a covered peril to property at unspecified premises.

This Additional Coverage does not apply to business income loss or extra expense you incur
caused by or resulting from loss or damage to property:

° used by utility companies to supply you with services;

° used by on-line access providers;

° at a dependent business premises;

° at a newly acquired premises;

° at any exhibition, fair or trade show; or
e in transit.

This Additional Coverage applies only if a Limit Of Insurance for Business Income is shown
under Any Other Location in the Declarations,

We will pay for the actual:
° business income loss; or
° extra expense,

you incur due to the actual impairment of your operations, directly caused by the prohibition of
access to:

° your premises; or

 

Form 80-02-1004 (Rav. 7-03)

Contract Page § of 15
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 15 of 17

 

Additional Coverages
Civil Authority ° a dependent business premises,
(continued) by a civil authority.
This prohibition of access by a civil authority must be the direct result of direct physical loss or
damage to property away from such premises or such dependent business premises by a covered
peril, provided such property is within:
° one mile; or
° the applicable miles shown in the Declarations,
from such premises or dependent business premises, whichever is greater.
The most we will pay for Civil Authority is the applicable Limit Of Insurance for Business
Income With Extra Expense shown in the Declarations.
The coverage for:
A. _ business income will begin:
1. after the applicable waiting period shown in the Declarations for Business Income
expires; or
2, 24 normal business hours following the time the civil authority prohibits access,
whichever is the longer.
The Waiting Period shown in the Declarations will begin immediately following the time the civil
authority prohibits access.
The coverage will apply for a period of:
° up to 30 consecutive days after coverage begins; or
e when your business income loss ends,
whichever occurs first; and
B. extra expense will begin immediately after the time the civil authority prohibits access and
will end:
1, 30 consecutive days after the coverage begins; or
2. whenever your business income coverage ends,
whichever is later.
This Additional Coverage does not apply if the direct physical loss or damage is caused by or
results from earthquake or flood.
Dependent Business We will pay for the actual:
Premises ° business income loss you incur due to the actual impairment of your operations; and
° extra expense you incur due to the actual or potential impairment of your operations,

during the period of restoration, not to exceed the applicable Limit Of Insurance for Dependent
Business Premises shown under Business Income in the Declarations.

This actual or potential impairment of operations must be caused by or result from direct physical
loss or damage by a covered peril to property or personal property of a dependent business
premises at a dependent business premises.

Property Insuranca

 

Form 80-02-1004 (Rav. 7-03) Contract Page 6 of 15
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 16 of 17

CHUBE

Additional Coverages

Dependent Business
Premises
(cantinued)

Exhibition, Fair Or Trade
Show

International Air
Shipments

Property Insurance

Business Income With Extra Expense

You may purchase higher limits for specific dependent business premises only by showing such
premises in the Declarations. Such higher limits apply to actual business income loss or extra
expense only if the covered direct physical loss or damage occurs at such dependent business
premises.

This Additional Coverage does not apply if the direct physical loss or damage is caused by or
results from earthquake or flood.

We will pay for the actual:
° business income loss you incur due to the actual impairment of your operations; and
° extra expense you incur due to the actual or potential impairment of your operations,

during the period of restoration, not to exceed the applicable Limit Of Insurance for Business
Income shown under Exhibition, Fair Or Trade Show in the Declarations.

This actual or potential impairment of operations must be caused by or result from direct physical
loss or damage by a covered peril to personal property, electronic data processing property or
fine arts at, or while in transit to or from, any exhibition, fair or trade show.

This Additional Coverage applies only if a Limit Of Insurance for Business Income is shown
under Exhibition, Fair Or Trade Show in the Declarations.

We will pay for the actual:
° business income loss you incur due to the actual impairment of your operations; and
° extra expense you incur due to the actual or potential impairment of your operations,

during the period of restoration, not to exceed the applicable Limit Of Insurance for Business
Income shown under International Air Shipments in the Declarations.

This actual or potential impairment of operations must be caused by or result from direct physical
loss or damage by a covered peril to personal property, electronic data processing property,
fine arts or valuable papers being shipped by air to or from:

° the contiguous United States of America;

° Canada;

° the State of Alaska:

° the State of Hawaii;

° Puerto Rico; or

° territories or possessions of the United States of America or Canada,

and points worldwide. This Additional Coverage applies from the delivery of such property at the
point of origin shown in the air waybill until it is discharged at the destination shown in the air
waybill.

This Additional Coverage does not apply to any business income loss or extra expense:

° caused by or resulting from loss or damage to any property while being shipped by air to or
from any exhibition, fair or trade show;

 

Form 80-02-1004 (Rav. 7-03)

Contract Page 7 of 15
Case 1:20-cv-06781-ALC-KNF Document 1-3 Filed 08/24/20 Page 17 of 17

 

Additional Coverages
International Air ° caused by or resulting from loss or damage to shipments by mail;
Shipments ° if you have purchased separate ocean marine insurance that covers any property while being
(continued) shipped by air;
° if you are required to provide a negotiable special cargo policy of insurance to any seller,
buyer or bank; or
° payable under the In Transit Additional Coverage.
This Additional Coverage applies only if a Limit Of Insurance for Business Income is shown
under International Air Shipments in the Declarations.
In Transit We will pay for the actual:

Loss Of Utilities

° business income loss you incur due to the actual impairment of your operations; and
° extra expense you incur due to the actual or potential impairment of your operations,

during the period of restoration, not to exceed the applicable Limit Of Insurance for Business
Income shown under In Transit in the Declarations.

This actual or potential impairment of operations must be caused by or result from direct physical
loss or damage by a covered peril to personal property, electronic data processing property,
fine arts or valuable papers while in transit.

This Additional Coverage does not apply to any business income loss or extra expense:

° caused by or resulting from loss or damage to any property while im transit to or from any
exhibition, fair or trade show;

° when you are acting as a carrier for hire;
° if you have purchased separate ocean marine insurance which covers any property while in
transit;

e caused by or resulting from loss or damage to shipments by mail, unless registered: or
° payable under the International Air Shipments Additional Coverage.

This Additional Coverage applies only if a Limit Of Insurance for Business Income is shown
under In Transit in the Declarations.

We will pay for the actual:
° business income loss you incur due to the actual impairment of your operations; and
° extra expense you incur due to the actual or potential impairment of your operations,

during the period of restoration, not ta exceed the applicable Limit Of Insurance for Loss Of
Utilities shown under Business Income in the Declarations.

This actual or potential impairment of operations must be caused by or result from direct physical
loss or damage by a covered peril to:

 

° building;
° personal property of a utility located either inside or outside of a building; or
° service property,
Property Insurance
Form 80-02-1004 (Rav. 7-03) Contract Page 8 of 15
